EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kiri Lee Sharon on 23 February 2021.
The application has been amended as follows:
1. (Previously Presented) A power steering apparatus comprising: 
a steering shaft including an input shaft arranged to be rotated in accordance with a steering operation of a steering wheel, an intermediate shaft connected through a first torsion bar to the input shaft, and an output shaft connected through a second torsion bar to the intermediate shaft; 
a hydraulic actuator including a pair of pressure chambers separated by a piston; 
a ball screw mechanism arranged to convert a rotation movement of the steering shaft to a motion direction movement of the piston, and to transmit the steering operation of the steering wheel to steered wheels;
a control valve arranged to selectively supply a hydraulic fluid supplied from a pump mounted on a vehicle in accordance with a torsion amount and a torsion direction of the second torsion bar, to the pair of the pressure chambers; 
an electric motor arranged to provide a rotation force to the intermediate shaft; and 

estimate a rotation angle of the output shaft based on a signal of a rotation angle of the input shaft, a signal of a rotation angle of the intermediate shaft, a torsion spring constant of the first torsion bar, and a torsion spring constant of the second torsion bar, and  
control and drive the electric motor based on the rotation angle of the output shaft.
2. (Currently Amended) The power steering apparatus as claimed in claim 1, wherein the control unit is configured to judge whether or not a driver has a steering intention, based on the signal of the rotation angle of the input shaft, the signal of the rotation angle of the intermediate shaft, [[the]] a signal of the rotation angle of the output shaft, or [[the]] a signal of [[the]] a rotation angle of the electric motor.
3. (Previously Presented) The power steering apparatus as claimed in claim 2, wherein the control unit is configured to judge that the driver has the steering intention when a phase of the rotation angle of the input shaft precedes a phase of the rotation angle of the intermediate shaft or a phase of the rotation angle of the output shaft.
4. (Currently Amended) The power steering apparatus as claimed in claim 2, wherein the control unit is configured to judge that the rotation of the output shaft is caused due to a disturbance from a road surface when a phase of the rotation angle of the output shaft precedes a phase of the rotation angle of the input shaft, and when a rotation direction of the output shaft is not identical to a driving direction of the electric motor.
5. (Previously Presented) The power steering apparatus as claimed in claim 2, wherein the control unit is configured to judge that the rotation of the output shaft is caused due to a disturbance from a road surface when a rotation direction of the output shaft is identical to a 
6. (Currently Amended) The power steering apparatus as claimed in claim 2, wherein the control unit is configured to judge that the rotation of the output shaft is caused by the rotational force of the electric motor when the rotation direction of the output shaft is identical to [[the]] a driving direction of the electric motor, and when a phase of the rotation angle of the electric motor precedes a phase of the rotation angle of the output shaft.
7. (Previously Presented) The power steering apparatus as claimed in claim 2, wherein the control unit is configured to judge that the rotation of the output shaft is caused by an influence of a disturbance from a road surface when a phase of the rotation angle of the output shaft precedes a phase of the rotation angle of the input shaft, or a phase of the rotation angle of the electric motor; and the control unit is configured to drive and control the electric motor so as to suppress the rotation of the output shaft due to the disturbance.
8. (Currently Amended) The power steering apparatus as claimed in claim 1, wherein the control unit is configured to estimate a fluid amount of the hydraulic fluid supplied from the pump to the control valve, and to estimate a torque generated in the hydraulic actuator based on the signal of the rotation angle of the intermediate shaft, [[the]] a signal of the rotation angle of the output shaft, and the fluid amount of the hydraulic fluid.
9. (Currently Amended) The power steering apparatus as claimed in claim 8, wherein the pump is an engine driven pump arranged to be driven by an engine of [[a]] the vehicle; and the fluid amount of the hydraulic fluid is estimated based on an engine speed.
10. (Original) The power steering apparatus as claimed in claim 8, wherein the pump is a motor driven pump arranged to be driven by a pump drive electric motor, or a variable discharge 
11. (Currently Amended) The power steering apparatus as claimed in claim 10, wherein the control unit is configured to adjust a ratio between a drive torque of the electric motor[[,]] and the torque generated in the hydraulic actuator, and to control and drive the electric motor, and the motor driven pump or the electromagnetic solenoid based on the adjusted ratio.
12. (Original) The power steering apparatus as claimed in claim 8, wherein the electric motor is arranged to be controlled and driven based on the torque generated in the hydraulic actuator.
13. (Currently Amended) The power steering apparatus as claimed in claim 1, wherein the control unit is configured to estimate a weight of a luggage mounted on [[a]] the vehicle, based on the signal of the rotation angle of the intermediate shaft, [[the]] a signal of the rotation angle of the output shaft, and a vehicle speed.
14. (Currently Amended) The power steering apparatus as claimed in claim 1, wherein the control unit is configured to estimate a road surface resistance based on [[the]] a  signal of the rotation angle of the output shaft, and a rotation speed difference between a pair of the steered wheels.
15. (Currently Amended) The power steering apparatus as claimed in claim 1, wherein the control unit is configured to calculate a steering torque based on the signal of the rotation angle of the input shaft, the signal of the rotation angle of the intermediate shaft, and the torsion spring constant of the first torsion bar, to judge whether or not the vehicle travels in a straight manner based on a vehicle speed, a rotation speed difference between a pair of the steered  a straight travel.
16. (Previously Presented) The power steering apparatus as claimed in claim 1, wherein the ball screw mechanism includes a screw shaft provided to the output shaft, a nut having a cylindrical shape surrounding the screw shaft, and including a helical groove formed on an inner circumference side, and a plurality of balls provided between the screw shaft and the nut.
17. (Original) The power steering apparatus as claimed in claim 16, wherein the electric motor is a hollow motor provided to surround the intermediate shaft.

ALLOWABLE SUBJECT MATTER
Claims 1-17 are pending and allowed.  Claims 2, 4, 6, 8-9, 11 and 13-15 are currently amended. 
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Yoda (WO2014103556) teaches a power steering device provided with a device body and a hollow motor. The device body has a steering system in which a piston is disposed on an output shaft via a ball screw mechanism so that a steering (rotational) torque is transmitted from an input shaft to the output shaft and converted to rotation of a sector shaft by axial movement of the piston for steering of steerable wheels. The hollow motor is connected to the outer circumference of the input shaft and driven by energization control based on driving support information from a vehicle-mounted camera and the like. A key and a key groove are provided on the outer circumference of the input shaft and the inner circumference of a rotor of 
In regarding to independent claim 1, Yoda taken either individually or in combination with other prior art of record fails to teach or render obvious a power steering apparatus comprising: a steering shaft including an input shaft arranged to be rotated in accordance with a steering operation of a steering wheel, an intermediate shaft connected through a first torsion bar to the input shaft, and an output shaft connected through a second torsion bar to the intermediate shaft; a hydraulic actuator including a pair of pressure chambers separated by a piston; a ball screw mechanism arranged to convert a rotation movement of the steering shaft to a motion direction movement of the piston, and to transmit the steering operation of the steering wheel to steered wheels; a control valve arranged to selectively supply a hydraulic fluid supplied from a pump mounted on a vehicle in accordance with a torsion amount and a torsion direction of the second torsion bar, to the pair of the pressure chambers; an electric motor arranged to provide a rotation force to the intermediate shaft; and a control unit including a microcomputer, the control unit being configured to estimate a rotation angle of the output shaft based on a signal of a rotation angle of the input shaft, a signal of a rotation angle of the intermediate shaft, a torsion spring constant of the first torsion bar, and a torsion spring constant of the second torsion bar, and control and drive the electric motor based on the rotation angle of the output shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667